     C.O. LAW, APC
 1
     Clark Ovruchesky, Esq. (SBN: 301844)
 2   co@colawcalifornia.com
     3148 Midway Dr., Suite 203
 3
     San Diego, CA 92110
 4   Telephone: (619) 356-8960
     Facsimile: (619) 330-7610
 5

 6   Attorneys for Plaintiff,
     Ericka Sexton
 7

 8                       UNITED STATES DISTRICT COURT
 9
                        EASTERN DISTRICT OF CALIFORNIA

10
      ERICKA SEXTON,                               Case No.: 18-cv-01808-KJM-KJN
11
                       Plaintiff,
12                                                 STIPULATION AND ORDER TO
                            v.
13
                                                   EXTEND DEADLINE TO FILE
      WELLS FARGO BANK, N.A., ET                   DISPOSITIONAL DOCUMENTS AS
14    AL.,                                         TO DEFENDANT EQUIFAX
15
                                                   INFORMATION SERVICES LLC
                        Defendants.
16

17

18

19
           Plaintiff Ericka Sexton (hereinafter “Plaintiff”) filed a Notice of Settlement as
20

21   to Defendant Equifax Information Services LLC (hereinafter “Equifax”) (jointly
22
     hereinafter referred to as “the Parties”) on October 18, 2018. See ECF No. 27.
23

24
     Pursuant to the representations of Plaintiff, the court set a deadline to file

25   dispositional documents as to Equifax of no later than December 18, 2018. See ECF
26
     No. 28.
27

28


     STIPULATION AND ORDER                                                  PAGE 1 OF 3
           Plaintiff and Equifax are still working on executing the terms of their
 1

 2   settlement agreement and hereby stipulate to respectfully request the court to extend
 3
     the deadline to file dispositional documents approximately forty-five (45) days. This
 4
     is the Parties’ first request for an extension for this deadline.
 5

 6

 7
     Dated: December 14, 2018                   Respectfully submitted,
 8

 9
                                                C.O. LAW, APC

10                                              By: /s/ Clark Ovruchesky
11
                                                    Clark Ovruchesky
                                                    ATTORNEYS FOR PLAINTIFF
12

13
                                                NOKES & QUINN

14                                              By: /s/ Thomas P. Quinn, Jr.
15                                                  Thomas P. Quinn, Jr.
                                                     ATTORNEYS FOR DEFENDANT
16                                                  EQUIFAX INFORMATION SERVICES LLC
17

18                            SIGNATURE CERTIFICATION
19
     Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
20   Procedures Manual, I hereby certify that the content of this document is acceptable
21   to all defense counsels listed above, and that I have obtained their authorizations to
     affix their electronic signatures to this document.
22

23   Dated: December 14, 2018                        C.O. LAW, APC

24                                                  By:     /s/ Clark Ovruchesky
25                                                          Clark Ovruchesky
                                                            ATTORNEYS FOR PLAINTIFF
26

27

28


     STIPULATION AND ORDER                                                 PAGE 2 OF 3
 1                                       ORDER
 2         PURSUANT TO STIPULATION, IT IS SO ORDERED that the court’s
 3   current deadline for Plaintiff Elizabeth Murphy (“Plaintiff”) and Defendant Equifax
 4   Information Services LLC (“Equifax”) to file dispositional documents as to Equifax
 5   is extended from December 18, 2018 to February 1, 2019.
 6   Date: Nunc pro tunc 12/18/18.
 7

 8
                                             UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND ORDER                                               PAGE 3 OF 3
